Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 1 of 17 Page ID #:628



    1   Alfred (AJ) Fluehr, Esq.
    2
        aj@francisalexander.com
        FRANCIS ALEXANDER, LLC
    3   280 N. Providence Rd., Suite 1
    4
        Media, PA 19063
        Tel: (215) 341-1063
    5   Fax: (215) 500-1005
    6   Attorneys for Plaintiffs

    7   Glen L. Kulik, Esq. (SBN 082170)
    8   gkulik@kgswlaw.com
        David A. Bernardoni, Esq. (SBN 228155)
    9   dbernardoni@kgswlaw.com
   10   KULIK GOTTESMAN SIEGEL & WARE LLP
        15303 Ventura Blvd., Suite 1400
   11   Sherman Oaks, CA 91403
   12   Tel: (310) 557-9200
        Fax: (310) 557-0224
   13   Attorneys for Plaintiffs
   14
                            UNITED STATES DISTRICT COURT
   15                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
   16
        William Smith;                                 No.: 2:19-cv-02507-PA
   17   Brian Clover;
        Scott McCulloch
   18                                                  Causes of Action:
               Plaintiff
                          v.                           1. Direct Infringement
   19                                                  2. Contributory Infringement
        Abel M. Tesfaye et al
   20                                                  3. Vicarious Infringement
                                                       4. Accounting
   21          Defendants                              5. Constructive Trust
   22                                                  6. Unjust Enrichment
   23                                                  PLAINTIFFS’ RESPONSE IN
   24                                                  OPPOSITION TO DEFENDANTS’
                                                       MOTION TO DISMISS THE FIRST
   25                                                  AMENDED COMPLAINT
   26
                                                       Date: November 18, 2019
   27                                                  Time: 1:30 pm
   28
                                                   1
                           PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                            MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 2 of 17 Page ID #:629



    1                                                      Courtroom of the Honorable
    2
                                                                Percy Anderson,
                                                           United States District Judge
    3

    4                                                 Jury Trial Demanded

    5                                                 Oral Argument Requested
    6

    7

    8         Plaintiffs William Smith, Brian Clover, and Scott McCulloch hereby respond

    9   in opposition to Defendants’ motion to dismiss certain claims from the First

   10   Amended Complaint.

   11         Defendants do not seek to have the direct infringement claims against

   12   Defendants dismissed (claim 1), only requesting that the claims for secondary

   13   copyright infringement liability and related state law claims (claims 2-6) be

   14   dismissed.

   15         There are a great many factual issues to be investigated in discovery and until

   16   that is done the well-pled First Amended Complaint should not be dismissed in any

   17   fashion. Should the Court decide that any claim in the complaint is deficient, the

   18   Plaintiffs respectfully request permission to amend.

   19         Oral argument is respectfully requested by Plaintiffs to address the issues in

   20   this motion and response.

   21

   22   Respectfully Submitted,

   23                                          *****
                                                 Respectfully submitted,
   24
                                                  Francis Alexander, LLC
   25
                                                  /s/ Alfred J. Fluehr
   26                                             Alfred J. Fluehr, Esquire
                                                  280 N. Providence Road | Suite 1
   27
                                                  Media, PA 19063
   28                                             T: (215) 341-1063
                                                  2
                       PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                        MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 3 of 17 Page ID #:630



    1                                        F: (215) 500-1005
    2
                                             E: aj@francisalexander.com
                                             Law Firm / Lawyer for Plaintiffs
    3

    4                                       /d/ October 28, 2019
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                             3
                     PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                      MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 4 of 17 Page ID #:631



    1                                           TABLE OF CONTENTS
    2
                                                                                                                           Page

    3   I.     INTRODUCTION ........................................................................................... 6
    4   II.    MOTION TO DISMISS LEGAL STANDARD. ............................................ 8
    5   III.   APPLICATION .............................................................................................. 8
    6          A.       THE CLAIMS FOR SECONDARY INFRINGEMENT
                        ARE WELL PLED ............................................................................... 8
    7
               B.       THE STATE LAW CLAIMS ARE VALID IN THE
    8                   ALTERNATIVE IN THE EVENT THAT DEFENDANTS
                        ATTEMPT TO CLAIM THEY HAD
    9                   AUTHORIZATION/LICENSE TO USE PLAINTIFFS’
                        WORK. ............................................................................................... 13
   10
        IV.    CONCLUSION. ............................................................................................ 14
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                  4
                            PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                             MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 5 of 17 Page ID #:632



    1                                              TABLE OF AUTHORITIES
    2
        Cases

    3     Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) ........................................................................ 8

    4     Atlantic Corp. v. Twombly, 550 U. S. 544, 570 (2007) .............................................................. 8

    5     Brownstein v. Lindsay, 742 F.3d 55, 67-68 (3d Cir. 2014) .................................................. 13-14
    6     Fonovisa, Inc. v. Cherry Auction, Inc., 76 F. 3d 259, 262 (9th Cir. 1996) ............................... 12
    7     Perfect 10, Inc. v. Giganews, Inc., 847 F. 3d 657, 673 (9th Cir. 2017) ....................................... 8
    8     Perfect 10, Inc. v. Visa Int'l Serv., Ass'n, 494 F.3d 788, 794-95 (9th Cir. 2007) ........................ 8
    9
          Shroyer v. New Cingular Wireless Services, Inc., 622 F3d 1035, 1041 (9th Cir. 2010) ............ 8
   10
          UMG Recordings, Inc. v. Veoh Networks, Inc., 718 F.3d 1006, 1014 (9th Cir. 2013) ............. 8
   11
        Statutes and Rules
   12
          Copyright Act of 1976, 17 U.S.C. § 103 ................................................................................... 13
   13
          FRCP 8(d)(2) ....................................................................................................................... 11-12
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                           5
                               PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                                MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 6 of 17 Page ID #:633



    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2   I.    INTRODUCTION
    3         This motion should be denied. Defendants ask this court to dismiss the
    4   secondary infringement claims, as well as the state law claims. The First Amended
    5   Complaint more than adequately pleads claims for secondary infringement, and state
    6   law claims in the alternative to the infringement claims.
    7   The Secondary Infringement Claims are Proper
    8         Given the popularity of the allegedly infringing song “A Lonely Night” there
    9   were tens of millions of alleged infringements. The First Amended Complaint
   10   extensively details each Defendant’s ownership of the infringing song and how they
   11   profit from the infringement.
   12         Given the tens of millions of infringements, some of the infringements by
   13   certain Defendants will necessarily be direct infringement, and other infringements
   14   by other Defendants will be contributory or vicarious depending on the nature of the
   15   infringement and the role of the Defendant. For instance, for any particular
   16   infringement a defendant songwriter could be directly liable for the infringement,
   17   while a defendant publishing/administration entity which profits from the
   18   infringement may only be vicariously liable.
   19         The nature of the appropriate cause of action will hinge: (1) on the defendant,
   20   and (2) on the type of infringement (physical, streaming, radio, etc). At this early
   21   stage of the case, it is very hard to tell whether the evidence will show that direct
   22   infringement is the correct cause of action, or whether, alternatively, a contributory
   23   or vicarious infringement is more appropriate for any given defendant. At this stage
   24   of the case Plaintiffs are not required to prove which type of infringement
   25   Defendants committed, only to plead sufficient facts to put Defendants on notice of
   26   the accusations against them. Plaintiffs have done so.
   27         Defendants falsely accuse Plaintiffs of attempting to “skirt” the Court’s order
   28   which stated that Plaintiffs should not allege that a defendant is simultaneously
                                                  6
                        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                         MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 7 of 17 Page ID #:634



    1   liable for direct and secondary infringement for a particular infringement. See Order,
    2   at p.5. Plaintiffs First Amended Complaint is in no way attempting to skirt the
    3   Court’s order and Plaintiffs in good faith are abiding by the Court’s order. Plaintiffs
    4   are not pleading or arguing that a defendant can be both directly and secondarily
    5   liable for the same infringement.
    6         Plaintiffs have furthermore pled extensive facts showing the vicarious and
    7   contributory liability of Defendants as a result of their ownership and administration
    8   of the “A Lonely Night” copyright. At this early juncture it impossible to know
    9   without discovery whether the infringements in question are direct, contributory, or
   10   vicarious.
   11         There is no doubt or dispute that the alleged infringements took place;
   12   Plaintiffs’ concern is that it is premature before discovery for the Court to
   13   dispositively characterize the nature of the tens of millions instances of
   14   infringement, and the role of each Defendant in those infringements (direct,
   15   contributory, vicarious), at this early stage of the case without more facts.
   16   The State Law Claims are Appropriate in the Alternative to Infringement
   17         As the Court knows, defendant Universal and its entities represented Plaintiffs
   18   for years with respect to their song “I Need to Love.” Not coincidentally, Universal
   19   also represents many of the songwriters who allegedly wrote “A Lonely Night,” and
   20   Universal also distributes the Starboy album on which that song appears.
   21         Plaintiffs have pled the state law claims in the alternative to the infringement
   22   claims, in the event that Defendants attempt to claim they had permission from
   23   Universal to use Plaintiffs’ song. To be clear, it is Plaintiffs’ primary position that
   24   Universal could not have given any such permission and that the infringement
   25   claims are the appropriate claims.
   26         However, Plaintiffs are entitled to plead alternative claims for relief (in case
   27   the Court does find that Defendants had permission to use the song). See FRCP
   28   8(d)(2). If Defendants did have a license to use the song, they would not be entitled
                                                   7
                        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                         MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 8 of 17 Page ID #:635



    1   exclude Plaintiffs from sharing in the profits of “A Lonely Night.” The state law
    2   claims are designed to recover Plaintiffs’ fair share for the use of their song.
    3          At this early stage, when it is not yet known exactly what transpired, it would
    4   be premature to dismiss these alternative state law claims.
    5   II.    MOTION TO DISMISS LEGAL STANDARDS
    6          Well-pled allegations in the Complaint are considered true for purposes of a
    7   Fed. R. Civ. P. 12(b)(6) motion to dismiss. UMG Recordings, Inc. v. Veoh
    8   Networks, Inc., 718 F.3d 1006, 1014 (9th Cir. 2013). A Rule 12(b)(6) dismissal is
    9   proper only when the complaint fails to allege sufficient facts under a cognizable
   10   legal theory. Id.; see also Shroyer v. New Cingular Wireless Services, Inc., 622 F3d
   11   1035, 1041 (9th Cir. 2010). To survive a motion to dismiss, “a complaint must
   12   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
   13   plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell
   14   Atlantic Corp. v. Twombly, 550 U. S. 544, 570 (2007)). This includes all
   15   “reasonable inference[s]” that can be drawn from the pled facts and allegations. Id.
   16          The purpose of pleading is not to prove the claims, but to simply put
   17   Defendants on notice of what they must defend against.
   18   III.   APPLICATION - THE MOTION TO DISMISS SHOULD BE DENIED
   19          A.    The Claims for Secondary Infringement are Well Pled
   20          In addition to direct infringement—which defendants are not moving to
   21   dismiss—Plaintiffs have alleged that Defendants are also liable for contributory and
   22   vicarious copyright infringement. In response to the Court’s prior order on the
   23   motion to dismiss the original complaint, Plaintiffs have added significant facts
   24   supporting secondary liability, including detailing how each defendant owns the
   25   infringing song.
   26          Contributory infringement is “a form of secondary liability with roots in the
   27   tort-law concepts of enterprise liability and imputed intent.” Perfect 10, Inc. v. Visa
   28   Int'l Serv., Ass'n, 494 F.3d 788, 794-95 (9th Cir. 2007). "[O]ne contributorily
                                                    8
                        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                         MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 9 of 17 Page ID #:636



    1   infringes when he (1) has knowledge of another's infringement and (2) either (a)
    2   materially contributes to or (b) induces that infringement." Id. at 795.
    3         The elements of vicarious infringement are: “the defendant has (1) the right
    4   and ability to supervise the infringing conduct and (2) a direct financial interest in
    5   the infringing activity.” Perfect 10, Inc. v. Giganews, Inc., 847 F. 3d 657, 673 (9th
    6   Cir. 2017).
    7         Here, Plaintiffs’ complaint shows that Defendants have divided the ownership
    8   of the infringing song between numerous individuals and entities. See First
    9   Amended Complaint, at ¶28-35. Moreover, there are tens of millions of separate
   10   infringements in question, all of which generated significant revenue for these
   11   Defendants. See First Amended Complaint, at ¶9.
   12         While some of the Defendants are undoubtedly liable for direct infringement
   13   for some of the infringements, many of the defendants may not have directly
   14   infringed themselves, but instead contributed to the infringement or vicariously
   15   profited from the illegal use of the infringing song.
   16         For example, a songwriter directly copying Plaintiffs’ copyright and
   17   distributing it to the public has likely committed direct infringement. However, is an
   18   administrator of an infringing copyright, who receives a share of the song’s profits
   19   by in return for collecting royalties, directly or secondarily liable?
   20         Without discovery to determine the exact role each defendant played in
   21   “administering” and “licensing” the copyright, it is premature to state with
   22   confidence whether the infringement by that defendant was direct, contributory, or
   23   vicarious.
   24         The First Amended Complaint states:
   25                 Every owner, publisher, and administrator of the Starboy album
   26                 knows about the infringement (i.e. the exploitation of “A
   27                 Lonely Night” on the internet and by physical sales),
   28                 encourages and wants the exploitation to occur, has the right to
                                                    9
                        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                         MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 10 of 17 Page ID #:637



     1                control such infringement, and receives financial compensation
     2                as a result of the exploitation of the infringing work “A Lonely
     3                Night.”
     4   FAC, at ¶35. This adequately pleads contributory and vicarious infringement in the
     5   event direct infringement against one of these defendants is not appropriate.
     6         For this reason, the First Amended Complaint alleges at paragraph 229 that
     7   contributory infringement is an appropriate cause of action in the alternative to direct
     8   infringement, if direct infringement is not appropriate:
     9                229. In the event that some or all of Defendants’ actions and
    10                inactions are determined to not be directly infringing, then they
    11                are alleged to be contributorily infringing. For instance, as this
    12                complaint details, Defendants license, market, and otherwise
    13                allow the song to be placed on streaming and download
    14                services, where third parties infringe the copyright, for which
    15                Defendants receive remuneration. See Amended Complaint,
    16                ¶28-35.
    17                230. As owners, administrators, or publishers of the infringing
    18                song Defendants had and have knowledge of the ongoing
    19                infringing activity that is the subject of this lawsuit—the use of
    20                “I Need to Love” in “A Lonely Night”—and have induced and
    21                materially contributed to the infringing conduct of the direct
    22                infringers of Plaintiffs’ copyrighted song
    23   FAC, ¶229-30. The complaint also alleges that vicarious infringement is also
    24   appropriate in the absence of direct infringement:
    25                236. In the event that some or all of Defendants’ actions and
    26                inactions are determined to not be directly infringing, then they
    27                are alleged to be vicariously infringing. For instance, as this
    28                complaint details, Defendants have the right and ability to stop
                                                   10
                         PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                          MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 11 of 17 Page ID #:638



     1                  or limit the exploitation of the infringing song on streaming and
     2                  download services, but have declined to do so. They receive
     3                  remuneration for the exploitation of the songs on these services.
     4                  See Amended Complaint, ¶28-35.
     5                  237. Here, as owners, publishers, or administrators, all
     6                  Defendants profit from the dissemination, sale, distribution, and
     7                  licensing of the song “A Lonely Night.”
     8                  238. Furthermore, Defendants, as producers, publishers,
     9                  songwriters, and copyright holders, all have control over the
    10                  dissemination, sale, distribution, and licensing of the song “A
    11                  Lonely Night” but have not stopped the exploitation of the
    12                  infringing work.
    13   FAC, ¶236-38. FRCP 8 expressly authorizes a plaintiff to plead claims in the
    14   alternative. See FRCP 8(d)(2) (“A party may set out 2 or more statements of a claim
    15   or defense alternatively or hypothetically, either in a single count or defense or in
    16   separate ones. If a party makes alternative statements, the pleading is sufficient if
    17   any one of them is sufficient.”).
    18          The purpose of pleading the secondary infringement claims in the alternative
    19   is to account for the fact that it is unknown at this point whether a specific
    20   infringement by a specific defendant is more appropriately characterized as direct or
    21   secondary. Discovery should proceed to determine what is the most appropriate
    22   cause of action against each defendant, depending on the infringement at issue.
    23          The First Amended Complaint alleges significant evidence showing the role
    24   each defendant has in exploiting the infringing work1—more than enough to satisfy
    25

    26   1
           This includes the fact that these entities promote, market, own, publish, license, and administer
    27   the copyright in question. See, e.g., FAC, at ¶ 28-32, 220. These facts support not only a claim for
         contributory infringement, but also for vicarious infringement. Note that an owner of an infringing
    28   song, who profits from an infringement, is almost certainly liable for vicarious infringement if
         direct infringement is not present. The key for pleading such secondary liability is showing (1) an
                                                          11
                           PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                            MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 12 of 17 Page ID #:639



     1   the fact pleading standard for contributory and vicarious infringement—and the
     2   claims should therefore be permitted to proceed to discovery. Again, note that any
     3   owner or administrator of “A Lonely Night,” if not liable for direct infringement for
     4   a specific infringement, will almost certainly be liable for vicarious infringement as
     5   an owner of the song profiting off the use of the song. See Fonovisa, Inc. v. Cherry
     6   Auction, Inc., 76 F. 3d 259, 262 (9th Cir. 1996) (stating that vicarious infringement
     7   exists if defendant has right and ability to supervise infringing activity and receives
     8   direct financial benefit from infringement).2
     9          Here, it is beyond peradventure that if a copyright owner is somehow not
    10   directly liable, then contributory and vicarious liable are appropriate causes of
    11   actions given their financial benefit and right and ability to supervise the infringing
    12   activity. Note that if discovery shows that direct infringement is the appropriate
    13   claim, as opposed to secondary liability, then the parties can stipulate to the
    14   dismissal of the secondary liability claims or these claims can be addressed at the
    15   dispositive motion phase by the court if need be.
    16          Defendants falsely claim that Plaintiffs are attempting to “skirt” the Court’s
    17   prior order which stated that Plaintiffs should not claim that a specific infringement
    18   by a defendant is simultaneously direct, contributory, and vicarious. See Order, at
    19   p.5. Plaintiffs have, in fact, abided by the Court’s order. Plaintiffs are not alleging
    20   that a specific infringement by a particular defendant is simultaneously direct,
    21   contributory, and vicarious—but instead that, if an infringement is not direct, then
    22   in the alternative it is contributory or vicarious. This is expressly authorized by
    23   FRCP 8(d)(2). There are millions of infringements; at this early stage of the case it
    24

    25
         infringement occurred, (2) that the defendant profited from the infringement, and (3) that the
    26   defendant has the right to supervise. Here, the First Amended Complaint plainly alleges a
         sufficient factual basis for all these elements.
         2
    27     In Fonovisa, an auction house was held by the Ninth Circuit to be potentially liable for
         infringement because it supervised the infringing activity and directly benefitted from it. If an
    28   auction house can be held liable for vicarious infringement, then an actual owner and administrator
         of the copyright is similarly liable.
                                                          12
                           PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                            MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 13 of 17 Page ID #:640



     1   not only possible, but likely, that some of the infringements are direct and others are
     2   contributory or vicarious.
     3          B.     The State Law Claims are Valid in the Alternative in the Event that
     4
                       Defendants Attempt to Claim they Had Authorization/License to
                       Use Plaintiffs’ Work
     5
                The state law claims are alleged in the alternative to infringement claims and
     6
         cannot be dismissed at this stage of the case. As the First Amended Complaint
     7
         makes clear, these claims are alleged “in the event that this Court decides that
     8
         Defendants had a license and there was no infringement.” See FAC, at ¶247. If the
     9
         infringement claims are proper, then these state law claims are preempted.
    10
                The issue is that Plaintiffs do not know if Defendants are going to claim that
    11
         they had permission and a license to use Plaintiffs’ work. If the Court finds that
    12
         Defendants had permission, then infringement would not be an appropriate cause of
    13
         action.
    14
                However, as authors of an underlying work, Plaintiffs would nonetheless be
    15
         entitled to share in the profits of any derivative work created using their work.3 Any
    16
         derivative work is necessarily composed of preexisting material, and new material.
    17
         See 17 U.S.C. § 103(b). To the extent “A Lonely Night” uses Plaintiffs’ preexisting
    18
         material, Plaintiffs are entitled to their fair share generated by their work. Id.;
    19
         Brownstein v. Lindsay, 742 F.3d 55, 67-68 (3d Cir. 2014) (stating that underlying
    20
         author is entitled to share of profits in derivative work to the extent the underlying
    21
         work is incorporated into the derivative work).
    22
                Defendants’ motion counters by claiming that if they had a license to use
    23
         Plaintiffs’ song, then Plaintiffs only resort is to sue the entity giving the license, not
    24
         the other defendants. See Defense Brief, at p.14. However, none of the cases cited
    25
         by Defendants remotely stand for this proposition.
    26

    27
         3
    28     Plaintiffs also note, for purposes of preserving the argument, that they are entitled to an
         authorship and ownership determination of their share of the derivative work, even if Defendants
                                                       13
                          PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                           MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 14 of 17 Page ID #:641



     1          Again, a derivative work is by definition comprised of preexisting content and
     2   new content.4 To the extent a derivative work uses preexisting material, then
     3   Plaintiffs are entitled to be compensated for the use of their song—regardless of
     4   whether someone gave a license to defendants to use Plaintiffs’ work. Defendants’
     5   contention, that because they added new material to Plaintiffs’ preexisting work, that
     6   they therefore can collect all the profits from the song for themselves is baseless.
     7          Consider the following hypothetical: a defendant creates a derivative work
     8   with 5% new material and 95% preexisting material. Would the defendant be
     9   entitled to refuse to share the monies made by the song with the authors of the
    10   preexisting work, or to refuse to credit them with authorship and ownership? The
    11   answer is no.
    12   IV.    CONCLUSION
    13          Defendants’ motion is without merit and should be denied. If the Court
    14   perceives any deficiency with Plaintiffs’ complaint, they respectfully request
    15   permission to amend to fix any defects.
    16

    17                                                  *****
    18
                                                          Respectfully submitted,

    19
                                                           Francis Alexander, LLC
                                                           /s/ Alfred J. Fluehr
    20
                                                           Alfred J. Fluehr, Esquire
    21                                                     280 N. Providence Road | Suite 1
                                                           Media, PA 19063
    22

    23

    24   had permission to use their song. See Doc. No. 52, at p.18.
         4
           Defendants attempt to distinguish Brownstein by stating: “The crucial distinguishing fact present
    25   in Brownstein and absent here is that the parties were potentially co-authors of the derivative
         version.” Def Brief, at p.16. This alleged distinction is immaterial. The Brownstein court
    26   specifically stated that it was irrelevant if the derivative work was a joint authorship, and that “The
         extent of Brownstein's authorship and ownership of these derivative works is a factual question
    27   that must be decided by a jury” regardless of whether the derivative is a joint work. See
         Brownstein, 742 F.3d at 68. Brownstein in fact stands for the broad proposition that the author of
    28   an underlying work is entitled to determination of ownership and profits to the extent his work is
         used in a derivative work. Defendants entirely misread Brownstein.
                                                             14
                            PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                             MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 15 of 17 Page ID #:642



     1                                       T: (215) 341-1063
     2
                                             F: (215) 500-1005
                                             E: aj@francisalexander.com
     3                                       Law Firm / Lawyer for Plaintiffs
     4

     5
                                             /d/ October 28, 2019
     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                             15
                      PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                       MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 16 of 17 Page ID #:643



     1

     2

     3
                             CERTIFICATE OF SERVICE
     4         A true and correct copy of Plaintiffs’ Complaint is being filed electronically
     5   with the Court and will be served upon counsel of record via ECF:
     6         Peter J. Anderson, Esquire
     7         Nicolette Vairo, Esquire
               865 S Figueroa Street | Suite 2400
     8         Los Angeles, CA 90017
     9         Tel: (213) 633-6800
               Direct : (310) 260-6030
    10         Fax: (213) 633-6899
    11         Email: peteranderson@dwt.com
               Attorneys For Defendants Abel M. Tesfaye, Jason Quenneville, Ahmed
    12         Balshe, Wassim Salibi, The Weeknd XO, LLC, The Weeknd XO, Inc., The
    13         Weeknd XO Music, ULC, DaHeala & Co., Sal & Co. Management, LP, Sal &
               Co. LP, XO&Co., Inc., Artist Nation Management Group, Inc., Universal
    14         Music Group, Inc., UMG Recordings, Inc., Universal Music Publishing, Inc.,
    15         Universal Music Corporation, Kobalt Music Publishing America Inc., Warner
               Chappell Music, Inc., WB Music Corp. and Songs Music Publishing LLC
    16

    17

    18

    19                                         *****
                                                 Respectfully submitted,
    20
                                                  Francis Alexander, LLC
    21
                                                  /s/ Alfred J. Fluehr
    22                                            Alfred J. Fluehr, Esquire
    23                                            280 N. Providence Road | Suite 1
                                                  Media, PA 19063
    24                                            T: (215) 341-1063
    25                                            F: (215) 500-1005
                                                  E: aj@francisalexander.com
    26                                            Law Firm / Lawyer for Plaintiffs
    27

    28
                                                 16
                        PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                         MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:19-cv-02507-PA-MRW Document 70 Filed 10/28/19 Page 17 of 17 Page ID #:644



     1                                       /d/ October 28, 2019
     2

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                             17
                      PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                       MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
